Exhibit 10.28

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of August 31, 2015, by and between AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company (“Buyer”), and
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation (“Seller”).
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property, having an effective date as of August 3, 2015 (the
“Agreement”), with regard to the Property, as more particularly described in the
Agreement. Buyer and Seller wish to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:


1.
Due Diligence Period. Notwithstanding anything in the Agreement to the contrary
or any other agreements or understandings to the contrary between Buyer and
Seller, the Due Diligence Period shall expire at 11:59 P.M. ET on September 8,
2015.



2.
Legal Description. Exhibit A-1 to the Agreement is hereby deleted in its
entirety and replaced by Exhibit A-1, attached hereto and made a part hereof.



3.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
BUYER:
SELLER:
 
 
American Realty Capital VII, LLC,
a Delaware limited liability company
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation




By: AR Capital, LLC, a Delaware limited liability company, its sole member




By:   /s/ William M. Kahane
   Name: William Kahane
   Title: Manager
By:/s/ Bruce W. Engelsma
Name: Bruce W. Engelsma
Title: Chief Executive Officer


   







--------------------------------------------------------------------------------



EXHIBIT A-1
REAL PROPERTY


Lot 2, Block 1, Woodlake Office Park, Washington County, Minnesota
Together with the non-exclusive easements for access, parking, waterline and
storm sewer contained in the Amended and Restated Reciprocal Easement and
Operating Agreement dated December 21, 2010, filed March 14, 2011 as Document
No. 3834595.
 




